Exhibit 10.36 December 29, 2008 Edward J. KellyCitigroup Inc.399 Park AvenueNew York, NY 10043 Dear Ned: Reference is made to our letter agreement dated February 4, 2008 (the “Letter Agreement”). In light of the need to modify the Letter Agreement to reflect your changed position within Citigroup Alternative Investments (“CAI”) since the execution of the Letter Agreement, you and we hereby agree to amend the Letter Agreement as follows: The third sentence of the second paragraph of paragraph 1 shall be amended and restated as follows: “Good Reason shall mean (i) a material reduction in your title, responsibilities, duties, authority or positions, all as in effect on the date hereof or as altered with your written consent; (ii) a decrease in your guaranteed incentive compensation or annual salary or a failure by the Company to pay compensation due and payable to you in connection with this offer; (iii) (A) you are no longer Head of Global Banking and President and CEO of CAI or (B) a change in your reporting relationship as in effect on the date hereof unless after such change you report solely to the Chief Executive Officer of Citigroup Inc. or as altered with your written consent or (iv) a transfer of your primary workplace outside of Manhattan unless the Company’s or CAI’s principal corporate office is moved outside Manhattan and you are asked to transfer to such principal corporate office, in which case Good Reason shall mean moving the Company’s or CAI’s principal corporate office more than 30 miles outside Manhattan; provided, however, that no event or condition specified in subparagraphs (i) - (iv) above shall constitute Good Reason unless (x) you give the Company written notice of your intention to terminate your employment for Good Reason and the grounds for such termination within 30 days of your discovery of such grounds, and (y) such grounds for termination (if susceptible to correction) are not corrected by the Company within 30 days of its receipt of such notice (or, in the event that such grounds are susceptible to correction but cannot be corrected within such 30-day period, the Company has taken all reasonable steps within such 30-day period to correct such grounds, and such grounds are not corrected within the next 30-day period thereafter); provided, further, that no change in title or reporting relationship shall constitute Good Reason if (aa) such change arises in connection with a reorganization of the Company’s management or organizational structure so that such title no longer exists and (bb) you are provided a title with substantially similar authority and/or equivalent reporting relationship.” Very truly yours, CITIGROUP INC. /s/ Paul D. McKinnon Name: Paul D. McKinnon Title: Head of Human Resources Agreed and acknowledged: /s/ Edward J. Kelly Edward J. Kelly February 4, 2008 BY HAND DELIVERY Mr. Edward J. Kelly We are delighted to extend to you an offer to join Citibank, N.A. (the “Company” and, together with its parent, and its and their subsidiaries, “Citi”), as President of Citi Alternative Investments. Upon joining the Company, you will report to the CEO of CAI. Your expected start date will be Monday, February 4, 2008. If you accept, you will be joining a family of companies that serves 200 million customer accounts in nearly 100 countries and is bound together by a steady focus on growth, a workforce committed to excellence, and a workplace based on mutual respect, where every employee can make a difference. Base Salary. Your base salary will be paid semi-monthly at an annual rate of $225,000.00 (less applicable withholdings and deductions). Incentive and Retention Awards. 1. 2008 Guaranteed Incentive and Retention Award. In addition to your base salary, for fiscal year 2008, your total incentive and retention award is guaranteed, subject to the provisions below, to be not less than $9,775,000.00, which will be paid and granted, respectively, no later than March 15, 2009. The 2008 guaranteed incentive and retention award is payable in a combination of cash and a restricted or deferred stock award pursuant to the Capital Accumulation Program(s) (“CAP”) in effect at the time of the award. CAP is composed of two programs, the Core Capital Accumulation Program (“Core CAP”) and the Supplemental Capital Accumulation Program (“Supplemental CAP”). A copy of the current CAP Prospectus is enclosed. Your 2008 guaranteed incentive and retention award will not be paid and granted if, before the date of the scheduled payment and grant you have voluntarily terminated your employment without “Good Reason” or you have been terminated by the Company for “Cause.” Cause shall mean an action taken by any governmental or non-governmental regulatory body or self regulatory organization (“SRO”) which substantially impairs you from performing your duties; your material misconduct in connection with your employment; your material breach of any material CAI policy or rule; your dishonesty in connection with your employment; your breach of your fiduciary duty of loyalty to CAI; your violation of any securities or banking law, rule or regulation or of an SRO’s constitution, by-laws, rules or regulation; your failure to obtain the Edward J.
